IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-11-00028-CR

                          IN RE SCOTT EDWARD MAY


                                 Original Proceeding



                           MEMORANDUM OPINION


       Scott Edward May requests this Court by petition for writ of mandamus to

compel the trial court to rule on May’s Motion Nunc Pro Tunc. There are procedural

problems with May’s petition, most notably that the petition is not certified and the

record is not certified or sworn. See TEX. R. APP. P. 52.3(j), (k); 52.7(a). However, we use

Rule 2 to look beyond the procedural problems and deny the petition on its merits

because May has presented no evidence that he properly brought the motion nunc pro

tunc to the trial court’s attention and that the trial court refused to rule. TEX. R. APP. P.

2; In re Hearn, 137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig. proceeding).
       May’s petition for writ of mandamus is denied. Further, his motion for leave to

file the petition for writ of mandamus is dismissed as moot.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed February 9, 2011
Do not publish
[OT06]




In re May                                                                       Page 2